Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 31, 2019.
3.	Claims 1-20 are examined and ae pending.
Claim Interpretation under 35 USC § 112
4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claims 1-8 has limitation(s), "a computing device configured to implement", "a platform-agnostic query configured to obtain”, “platform dependent query configured to implement”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “obtain, implement", coupled with functional language "configured to", without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: figure 7, 9 and 11 specification Para [0015]-[0019] and Para [0032].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claim 1-20 of Application 16/428260. Although the claims at co-pending are not identical, they are not patentably distinct from each other because the current application (16/428256)) and the co-pending Application 16/428260 both directed platform-dependent query for event in a stream of pipelined data. The current application just omitted some limitations from the co-pending claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the Application 16/428260.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beedgen et al (US 2019/0258677 A1), in view of Falcao et al (US 2019/0228093 A1).
	As per claim 1, Beedgen discloses:
	- a system, comprising (Para [0024), 
	- a computing device configured to (Para [0030]]”), 
	- implement a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms (pipeline data (i.e. source data) with plurality of events, Para [0033], [0087], event with platform metadata (Para [0034], [0130], event processed by one of ingestion platform (Para [0202]”), 
	Miller does not explicitly disclose receive a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata. However, in the same field of endeavor Falcao in an analogous art discloses receive a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata (platform dependent metadata (i.e. metadata database) is queried with plat form agnostic queries (i.e. sql queries), Para [0027], Para [0025]”), 
	Miller does not explicitly disclose generate a first platform-dependent query from the platform-agnostic query, wherein the first platform-dependent query is configured to be implemented by at least one target ingestion platform. However, in the same field of endeavor Falcao in an analogous art discloses generate a first platform-dependent query from the platform-agnostic query, wherein the first platform-dependent query is configured to be implemented by at least one target ingestion platform (generating platform dependent query (i.e. rewriting the query) to implement in target platform (i.e. target data structure or targeted host), Para [0032], [0034], [0036], [0050]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Falcao in to the method of Beedgen. The modification would be obvious because one having ordinary skill in the art would be motivated to use query evaluation to identify and retrieve data of Falcao into the method of Beedgen search and retrieve event data from a stream and allow efficient analysis and querying (Beedgen [Para [0041]).
	As per claim 2, rejection of claim 1 is incorporated, and further Beedgen discloses:
	- wherein the computing device is configured to generate the at least one platform-dependent query by applying a first set of platform-dependent conversion rules to the platform-agnostic query, wherein the first set of platform-dependent conversion rules correspond to a first target ingestion platform (set of rules applied to platform agnostic query, Para [0035]”).
	As per claim 3 rejection of claim 2 is incorporated, and further Beedgen discloses:
	- wherein the computing device is configured to generate a second platform-dependent query from the platform-agnostic query by applying a second set of platform-dependent conversion rules to the platform-agnostic query, wherein the second set of platform-dependent conversion rules correspond to a second target ingestion platform (second set of platform rules, Para [0043], [0105]”).
	As per claim 4, rejection of claim 1 is incorporated, and further Falcao discloses:
	- wherein the computing device is configured to deploy the first platform-dependent query to the at least one target ingestion platform (query to target platform, Para [0050], [0064]”).
	As per claim 5, rejection of claim 1 is incorporated, and further Flacao discloses:
	- wherein the computing device is configured to parse the platform-agnostic query (Parsing the query, Para [0050], [0067], [0070]”).
	As per claim 6, rejection of claim 1 is incorporated, and further Beedgen discloses:
	- wherein the computing device is configured to identify the at least one target ingestion platform by executing the platform-agnostic query in a combined metadata repository (combined metadata repository (i.e. metadata catalog), Para [0182], [0193]”).
	As per claim 7, rejection of claim 1 is incorporated, and further Falcao discloses:
	- wherein the platform-agnostic query comprises an SQL query (Para [0025]”).
	As per claim 8, rejection of claim 1 is incorporated, and further Beedgen discloses:
	- wherein the platform-dependent query is a platform- dependent metric calculator (metric related query, Para [0026], [0030], [0033], [0034]”).
	As per claim 9-16,
	Claims 9-16 are computer readable medium claim corresponding to system claims 1-8 respectively, and rejected under the same reason set forth to the rejection of claims 1-8 above.
	As per claims 17-20,
	Claims 17-20 are method claims corresponding to system claims 1-4 respectively and rejected under the same reason set forth to the rejection of claims 1-4 above.
					Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167